228 S.W.3d 627 (2007)
Jerome D. MOSS, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 67134.
Missouri Court of Appeals, Western District.
July 24, 2007.
Frederick Ernst, for Appellant.
Lisa M. Kennedy, Assistant Attorney General, for Respondent.
Before THOMAS H. NEWTON, P.J., JAMES M. SMART, and RONALD R. HOLLIGER, JJ.
Prior report: 161 S.W.3d 418.

ORDER
PER CURIAM.
Mr. Jerome D. Moss appeals the denial of his motion for post-conviction relief pursuant to Rule 29.15.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).